355 U.S. 370 (1958)
SOUTHERN RAILWAY CO. ET AL.
v.
UNITED STATES ET AL.
No. 579.
Supreme Court of United States.
Decided January 13, 1958.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA.
Henry L. Walker, Arthur J. Dixon, James A. Bistline and R. Granville Curry for appellants.
John W. Adams, Jr., Charles P. Reynolds, R. B. Claytor, Martin A. Meyer, Jr. and Walter C. Scott, Jr. for the Atlanta & St. Andrews Bay Railway Co. et al., and John S. Burchmore and Robert N. Burchmore for Cramet Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.